Citation Nr: 0118107	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for cutaneous carcinomas 
of the cheeks, post-operative, to include on a secondary 
basis.

2. Entitlement to service connection for diabetes mellitus, 
to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's 
claims of entitlement to service connection for cutaneous 
carcinomas of the cheeks, post-operative, as secondary to 
cold injury, and diabetes mellitus, also as secondary to cold 
injury.  A videoconference hearing was held before the 
undersigned member of the Board in May 2001.

The Board notes that the veteran, during his hearing 
testimony dated May 2001, indicated that he wished to apply 
for an increased rating for the residuals of cold injury to 
his hands, both rated as 10 percent disabling, and for the 
residuals of cold injury to his feet, both rated as 20 
percent disabling.  As such, these issues are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Cutaneous carcinomas of the cheeks was not manifested 
during service or for many years thereafter.

2.  Cutaneous carcinomas of the cheeks was not caused or 
aggravated by a service-connected disability.

3.  Diabetes mellitus was not manifested during service or 
for many years thereafter.

4.  Diabetes mellitus was not caused or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1. Cutaneous carcinomas of the cheeks, post-operative, was 
not incurred or aggravated by service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 
C.F.R. §§ 3.303, 3.304(d), 3.310(a) (2000).

2. Diabetes mellitus was not incurred or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309, 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), the Board initially notes that a 
claim may be decided without providing assistance only when 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
VCAA, §§ 3-4 (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In this case, due to the lack of competent 
evidence linking the veteran's disabilities to service in any 
way, the Board is of the opinion that such assistance would 
not be required.  However, by virtue of the rating decision, 
Statement of the Case, and Supplemental Statement of Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information and 
medical evidence necessary to substantiate the claims.  
Further, the veteran's service medical records were obtained 
and associated with the claims folder, and such records 
appear to be intact.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran in this case.  Therefore, further development and 
further expending of VA's resources is not warranted.  
Accordingly, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist.  See 
VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. § 5103A, 5107).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If diabetes mellitus is manifest to a 
degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by the or (b) aggravated by 
a service-connected disability.  Id; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).

The Board further recognizes that in the case of any veteran 
who has engaged in combat with the enemy in active service 
during a period of war, campaign, or expedition, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated by such service will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with the circumstances, condition or hardships of such 
service even though there is no official record of such 
incurrence or aggravation, and to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" 
is credible evidence.  See Collette v. Brown, 82 F.3d 389, 
392 (Fed.Cir. 1996).  Such credible, consistent evidence may 
be rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  It 
most noted however that these provisions deal with the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and not the question 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required.  
In short, section 1154(b) does not create a presumption of 
service connection for combat veteran; rather it relaxes the 
evidentiary requirements for determining what happened in 
service.  See Collette, 82 F.3d at 392; Libertine v. Brown, 9 
Vet. App. 521 (1996).  Thus, service connection remains a 
question that must be decided based on all of the evidence in 
the particular case.  Smith v. Derwinski, 2 Vet. App. 137 
(1992).

In the instant case, the veteran's service records reflect 
that the veteran's military occupational specialty (MOS) was 
that of a rifleman.  The veteran's awards and decorations 
include the Combat Infantryman Badge and the Purple Heart, 
which are decorations indicative of combat with the enemy.  
As the evidence of record supports the veteran's status as a 
combat veteran, the Board will proceed on the assumption that 
his entire body was in fact exposed to extremely cold 
weather.  With that assumed, the veteran's claims of service 
connection for cutaneous carcinomas of the cheeks and 
diabetes mellitus, each also claimed on a secondary basis, 
now turn on whether the currently diagnosed disorders are 
related to the veteran's in-service exposure to cold weather, 
or were either caused or aggravated by a service-connected 
disability.  Accordingly, because the veteran's claims 
involves a question of nexus to service or to a service-
connected disability, section 1154(b) does not relax the 
requirement for medical evidence of a nexus.  38 U.S.C.A. 
§ 1154(b); see also Cohen v. Brown, 10 Vet. App. 128, 137-38 
(1997) (citing Libertine v. Brown, 9 Vet. App. at 524). 



Entitlement to service connection for cutaneous carcinomas of 
the cheeks, post-operative, claimed as secondary to service 
connected cold injury.

The veteran and his representative contend that service 
connection is warranted for the post-operative residuals of 
cutaneous carcinomas of the cheek.  Specifically, the veteran 
contends that his cheek carcinomas were the result of a cold 
injury that the veteran suffered in the service.  The Board 
notes that the veteran is currently service connected for 
cold injuries to both his feet and his hands.

The Board initially notes that the veteran's service medical 
records are entirely negative for any treatment the veteran 
received at any time during service for any skin condition, 
to include cancer.  The veteran's records further do not 
indicate that the veteran suffered any sort of disability 
manifested by frostbite of the face or cheeks, though they do 
indicate that he was treated for frozen feet while in 
service.

A report from Duke University dated May 1991 indicates that 
the veteran was seen at that time for lesions on his cheeks.  
The veteran noted the presence of several red papules on both 
his cheeks but was uncertain as to how long he had those.  He 
had no associated pain, irritation, ulceration, or bleeding.  
The veteran could not say whether they had grown or not.  The 
veteran indicated that he had no known history of skin 
cancer, but did have a history of sun exposure as a postman 
for many years.

Upon examination, the veteran was found to have large 
telangiectasis scattered across his skin, cheeks, and chest.  
A five by six mm firm, erythematous, raised papule was 
present on the left cheek.  A three mm firm, translucent 
papule was present among telangiectasis on the right lateral 
cheek.  No other lesion was ulcerated.  Several scattered 
waxy brown to flesh papules were present on the right face 
and back.  The veteran was diagnosed with probable basal cell 
carcinoma on his cheeks, and seborrheic keratoses.  At that 
time, shave biopsies were obtained from both lesions, and the 
biopsy sites were treated with electrodesiccation and 
curettage.  The veteran was informed in May 1991 that his 
lesion biopsies revealed basal cell carcinoma, a superficial 
skin cancer.

The veteran was seen for follow up treatment in September 
1991.  The veteran at that time was diagnosed with basal cell 
carcinoma resected without recurrence on the left cheek, and 
with partial recurrence on the right cheek.

The veteran submitted a copy of a newspaper article dated 
April 1997.  That article quoted Dr. Susan Mather, chief 
public health and environmental hazards officer with the 
Veterans Health Administration in Washington, as saying that 
skin cancer can occur in frostbite scars.

The veteran received a VA skin examination in September 1997.  
The report of that examination indicated that the veteran 
reported that he had two skin cancers removed from his cheeks 
approximately five years ago.  Upon examination of the 
veteran's cheeks, he was found to have to hypopigmented 
scares over the right and left cheeks measuring approximately 
one cm on the right side and 5 mm on the left side.  The 
veteran was given a diagnosis of cutaneous carcinomas status 
post removal.

The veteran, in his substantive appeal, dated January 1999, 
indicates that he believes that his skin cancer was a direct 
result of his cold injury. 

Also of record is a medical opinion, dated May 2001, from 
A.M.G, M.D./M.P.H., a medical consultant to The American 
Legion.  That doctor reviewed the veteran's claims file and 
pertinent medical records.  That report noted, in relevant 
part, that the doctor could find no objective evidence to 
suggest that the veteran suffered a cold injury to the face.  
Further, the doctor reported that she could find no 
literature to support an association between cold injuries of 
the face and skin cancer.

The veteran, in his hearing testimony dated May 2001, 
indicated that he felt that everything that was wrong with 
him was due to the frostbite he experienced while in service.  
The veteran indicated that he does have some redness in his 
cheeks at times.  The veteran indicated that he had not 
returned to the doctor since his follow up appointment from 
having his cheek carcinomas removed.  The veteran indicated 
that he had not talked to any doctor about the residuals of 
cold injury to his face.  The veteran indicated that he was 
only treated in service for frozen feet.

Again, the Board notes that, in order to maintain a claim of 
entitlement to service connection the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service.  In the instant case, the veteran clearly 
suffered two skin cancer lesions on his cheeks.  However, the 
veteran has presented no evidence that shows that the 
veteran's residuals of his skin cancer are related in any way 
to service, either directly, or as secondary to cold injury.  
As to his skin cancer being related to a cold injury, the 
Board notes again that the veteran's service medical records 
do not indicate that the veteran suffered any cold injury to 
his face.  Furthermore, the medical consultant's report 
submitted by the veteran's own representative indicates that 
she could find no literature to support an association 
between cold injuries of the face and skin cancer, and could 
find no objective evidence that the veteran suffered from a 
cold injury in service.  However, even assuming that the 
veteran suffered some kind of cold injury to his face while 
in service, there has been no evidence presented that the 
veteran suffered any scarring on his face as the result of 
such a cold injury, such that the April 1997 newspaper 
article which indicated that skin cancer can occur in 
frostbite scars would be relevant.

With no evidence submitted linking the veteran's cutaneous 
carcinomas of the cheeks, post-operative to any incident or 
injury in service, to include as secondary to cold injury, 
the Board finds that the veteran's claim cannot be 
maintained, and must be denied.

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service connected cold injury.

The veteran and his representative contend that service 
connection is warranted for diabetes mellitus.  Specifically, 
the veteran contends that he suffers from diabetes mellitus 
as a result of cold injuries he sustained in service.  The 
Board again notes that the veteran is currently service 
connected for cold injuries to both his feet and his hands.

The veteran's service medical records, while showing that the 
veteran was treated for frozen feet, do not show that the 
veteran suffered from diabetes at any time during service.  
Further, there are no medical records in the veteran's claims 
file that indicate that the veteran's diabetes was manifest 
to a compensable degree within one year from the veteran's 
separation from service.

Several of the medical records that the veteran has submitted 
indicate that he does currently suffer from Diabetes 
Mellitus, type II.  None of these medical records link the 
veteran's diabetes in any way to service, on either a direct 
basis, or as secondary to cold injury.

The veteran was given a VA neurological examination in 
September 1997.  At that time, the veteran reported that he 
had diabetes, and that his parents did not.  The veteran 
complained of tremors in his legs, most bothersome at night 
when his feet were reclined.  Upon examination, the veteran 
was found to be able to walk on his toes and heels, and the 
Romberg on two feet was normal.  The veteran was unable to 
try and jog, and he squatted feebly.  Strength in his 
deltoids, triceps, biceps, clasped hands, quadriceps, 
anterior tibials and hamstrings was normal.  There were no 
fasciculations, and the examiner could see no atrophy.  The 
veteran could lift himself with his arms while seated.  
Reflexes at the biceps, triceps, brachioradialis and knees 
were normal.  Ankle jerks were absent.  Babinski sings were 
absent, as were abdominal reflexes.  Alternate motion and 
straight leg raising were good.  Superficial sensation was 
good in the upper extremities but decreased in the feet.  
Traced figures were normal in the hands but decreased in the 
feet and vibratory sense was absent in the feet.  Joint sense 
was good in the lowers.  The examiner's impression was of 
peripheral neuropathy manifested by sensory loss in the 
lowers and absent ankle reflexes and "tremulous sensations" 
without visible tremor, which the examiner opined was 
probably secondary to diabetes.

The veteran submitted a copy of a newspaper article dated 
April 1997.  That article quoted Dr. Susan Mather, chief 
public health and environmental hazards officer with the 
Veterans Health Administration in Washington, as saying that 
frostbite can cause long term complications for aging 
veterans, to include diabetes.

The veteran, in his substantive appeal dated January 1999, 
indicates that he felt that his diabetes was a direct result 
of the cold injury he suffered while in service.

Also of record is a medical opinion, dated May 2001, from 
A.M.G, M.D./M.P.H., a medical consultant to The American 
Legion, the veteran's representative.  That doctor reviewed 
the veteran's claims file and pertinent medical records.  
That doctor opined that it was as least as likely as not that 
the veteran's service connected cold injuries of the feet 
with its sequale have been exacerbated by the veteran's 
existing diabetic peripheral neuropathy.

The transcript of the veteran's hearing testimony, dated May 
2001, appears to indicate that the veteran felt that his 
doctor had told him that his diabetes could have been the 
result of his cold injury.

Again, the Board notes that, in order to maintain a claim of 
entitlement to service connection the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service.  In the instant case, the veteran has 
presented no competent evidence that shows that his diabetes 
mellitus is related in any way to service, either directly, 
or as secondary to cold injury.  As the main point of his 
argument, the veteran points to the newspaper article dated 
April 1997.  That article quoted Dr. Susan Mather, chief 
public health and environmental hazards officer with the 
Veterans Health Administration in Washington, as saying that 
frostbite can cause long term complications for aging 
veterans, to include diabetes.  However, the veteran was 
notified in the Supplemental Statement of the Case dated 
November 2000, that Dr. Mather had been misquoted.  
Specifically, the veteran was referred to VA Information 
Letter 10-98-008, dated April 1998, a copy of which has been 
attached to this decision.  That information letter states:

"It is necessary to correct an error which has 
appeared in a number of new publications and has 
confused some veterans.  The VA Chief Public Health 
and Environmental Hazards Officer was misquoted as 
implying that cold injuries can cause diabetes.  It 
is important to clarify to veterans that subsequent 
development of diabetes can complicate medical 
problems due to cold injuries, but diabetes is not 
the result of the cold injury."

Thus, clearly, the newspaper article submitted incorrectly 
quoted Dr. Mather.  Without this newspaper article, the only 
evidence that the veteran has submitted in support of his 
contention that his diabetes is connected to his cold 
injuries are his own assertions.  As a layperson, the veteran 
is not competent to testify as to the etiology of his 
diabetes.

With no competent evidence submitted linking the veteran's 
diabetes mellitus to any incident or injury in service, to 
include as secondary to cold injury, the Board finds that the 
veteran's claim cannot be maintained, and must be denied.

The Board does not doubt the sincerity of the veteran, or the 
fact that he suffered severe cold injuries in service, which 
is reflected by the multiple disability ratings he receives 
for those cold injuries.  However, the veteran has simply 
submitted no competent evidence linking his cheek carcinomas 
or diabetes to service, to include as secondary to his cold 
injuries.

Conclusion

In deciding these issues, the Board is most sympathetic and 
recognizes that it is apparent that the veteran has 
disability manifested by cutaneous carcinomas of the cheeks, 
and diabetes mellitus, as shown by the evidence of record.  
However, absent evidence establishing that the applicable 
legal criteria have been met, the Board is without authority 
to grant the VA benefits sought in this case.  Accordingly, 
the appeal is denied.

ORDER

Entitlement to service connection for cutaneous carcinomas of 
the cheeks, post-operative, to include as secondary to a 
service-connected disability, is denied.

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected disability, is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

